Citation Nr: 1334818	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for carcinomas involving the liver and bowel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981 and from August 1983 to June 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2013, the Veteran's representative submitted additional evidence to the Board for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Veteran asserts that service connection is warranted for liver and bowel cancers because they were caused by his exposure to environmental hazards during his active service.  Specifically, he states that he ingested drinking water contaminated with trichloroethylene (TCE) and tetrachloroethylene when he was stationed at Camp Lejeune, North Carolina.

Service personnel records document that he had service at Camp Lejeune, North Carolina from July 1979 to April 1981.  Service treatment records do not reflect any complaints, treatment, or diagnoses pertaining to liver or bowel cancer.  Post-service private treatment records show that the Veteran was initially diagnosed with metastatic carcinoid tumors after biopsies of a mesenteric mass and a hepatic lesion in 2004, which was over 15 years after his separation from service.  VA treatment notes dated in 2009 show findings of carcinoid syndrome with liver metastases.  

VA has recognized that exposure to chemicals such as TCE and tetrachloroethylene may result in liver cancer and liver damage, particularly in the context of contaminated drinking water at Camp Lejeune.  See Veterans Benefits Administration Training Letter 10-03 (Apr. 26, 2011); Veterans Benefits Administration Fast Letter 11-03 (Jan. 28, 2013).

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has yet to be afforded a VA examination in connection with this claim.  Given that the evidence shows a current disability, that the Veteran was exposed to at least some of amount of chemicals such as TCE and tetrachloroethylene while stationed at Camp Lejeune from 1979 to 1981, and that there is at least an indication that the two may be linked, the Board finds it necessary to remand the claim for a VA examination.  

Training Letter (TL) 11-03 (Revised) stipulates that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminants at Camp Lejeune are to be remanded to the RO in Louisville, Kentucky.  TL 11-03 (Revised) also specifies that an examiner who provides an opinion under TL 11-03 must be provided with a copy of that training letter.  On remand, the current appeal must be sent to the RO in Louisville, Kentucky, for further development, to include a VA examination.

Accordingly, this case is REMANDED to the RO in Louisville, Kentucky, via the Appeals Management Center in Washington, D.C., for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim.  

2.  The Veteran should be requested to provide any additional details concerning his alleged exposures while serving at Camp Lejeune, to include whether he lived on base.

3.  Then, the RO should arrange for the Veteran to be afforded a VA examination in order to determine the etiology of the carcinomas at issue.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should express an opinion as to whether there is a 50 percent or better probability that the carcinomas at issue began during service or are otherwise etiologically related to the Veteran's active service, to include his exposure to contaminated drinking water at Camp Lejeune from 1979 to 1981.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

A copy of TL 11-03 (Revised) and Appendices A through D must be provided to the examiner, together with any subsequent directives containing relevant updated information.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to speculation, the examiner should provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  The RO should also undertake any other development it determines to be warranted.

6.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

